DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2021.
Also note that newly submitted claim 27 is directed to the non-elected invention of Group I. Since applicant has selected Group II to receive an action on the merits, Group II and not Group I has been elected for prosecution on the merits which does not include claim 27.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  

Response to Amendment
Acknowledgement is made of the amendment filed on 01/07/2021 in which claims 1-7 were canceled and claims 21-27 added. Therefore, claims 8-27 are pending for examination below. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner recommends that applicant incorporate the inventive concept found in the independent claims, for example, the claims reflect the concept of sending a signal/notifying a user when a detection of charge in a battery reaches a threshold. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “phone” and “to the controller of the phone” in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



For example, claim 8 sets forth that the controller that generates a notification to a user as a result of the at least one signal is portable and remote controller from the battery charger. Claim 9 sets forth that notification is an indicator on a display (of the portable and remote controller). Then finally claim 10 now states that display (of the portable controller) is coupled to the battery charger which is in direct conflict with the requirements of claim 1. Therefore the claim is rendered unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10, 13-17, 19-21, and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Sugano [US 2011/0266996]. 
With respect to claims 8, 9, 13, 15, 16, 17, 19, 21, and 24, Pryor discloses a system for charging a battery of a vehicle [Fig. 1], the system comprising: a battery charger having an electrical power cord releasably attachable to at least one of the vehicle and a source of power [102]; at least one of a group consisting of a transmitter and a receiver [126]; a controller electrically coupled to the electrical power cord and to the at least one of the group consisting of the transmitter and the receiver [110 and/or 116], the controller responsive to detection of a predetermined threshold level of charge of the battery par. 0022] by sending at least one signal indicative of the level of charge of the battery via the at least one of the group consisting of the transmitter and the receiver [par. 0025], and to control supply of power to the battery in the course of a charging session as the level of charge to the battery is increased [implicit function of a battery charger; see also Fig. 4]; a portable controller remote from the vehicle and battery charger [164], the portable controller adapted for wireless communication with the controller of the battery charger via the at least one of the group consisting of the transmitter and the receiver of the battery charger [par. 0024]. However, Pryor fails to disclose the controller being a portable controller that generates a notification to a user indicating the threshold level of charge of the battery following and as the result of the at least one signal indicative of the threshold level of charge of the battery.
Sugano teaches a battery charging process wherein a controller is a portable controller that generates a notification to a user indicating the threshold level of charge of the battery following and as the result of the at least one signal indicative of the threshold level of charge of the battery [par. 0095; cell phone of a user receives alerts that the battery has been fully charged, i.e. a viewable notification on the phone].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor such that the signal was additionally responsive to a predetermined threshold (i.e. charge complete) for the benefit of allowing the user and/or network to know that the vehicle is fully charged and thereby allowing the network to facilitate power transfer operations and for allowing the user to know the vehicle is ready for use. 

With respect to claim 10, Pryor further discloses another display is electrically coupled to the controller of the battery charger [user interface 120].

claims 14, 20, and 25, Pryor further discloses wherein the threshold level of charge of the battery is a level of charge less than a full charge of the battery that is sent to a remote controller [par. 0025; current charge level that is transferred encompasses charge level from depleted (i.e. 0%) up to fully charged (i.e. 100%)].

Claims 11-12, 18, and 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Sugano [US 2011/0266996] as applied above, and further in view of Straubel [US 2009/0139781].
With respect to claims 11, 18, and 22, Pryor as modified above teaches automatic generation to a user as described above but fails to explicitly disclose the signal is a text or e-mail. 
Straubel teaches a vehicle recharging system with user communication interfaces to communicate with remote devices/users regarding vehicle charging information wherein the signal is at least one of a group consisting of a text and an e-mail sent to for example, a phone or PDA [par. 0318, 0320, 0325; see also Fig. 47-48]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor such that the signal is a text or email send to the mobile device of the user for the benefit of allowing the signal to be sent in a format that is common and routine in the industry and a widely accepted mode of communication.  

With respect to claims 12 and 23, Straubel further teaches wherein a portable controller is adapted to send signals to the controller of the battery charger to start and stop charging of the battery [par. 0320] and also a query into the current SOC (i.e. claims 14/20/25 less than a full charge scenario).
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor to allow user control of the charging process from the .   

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Sugano [US 2011/0266996] as applied above, and further in view of Wang [US 2008/0054845].
With respect to claim 26, Pryor discloses the battery charger is releasably attachable to the source of power [Fig. 1/2] but fails to disclose the cord/charger being releasable from the vehicle and portable as a single unit. 
First, as an initial matter it would have been obvious to one having ordinary skill in the art to make the charger portable/separable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill and constructing a formerly integral structure in various element also involves only routine skill in the art. The benefit to such a modification would be to all for a portable charging cable thereby allowing a universal type of plug/charger to be connected with any type of vehicle. 
However, for completeness and additional clarity, Wang teaches a battery charger that is releasably attachable to a vehicle and a source of power, and is portable as a single unit [Fig. 1].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor to such that the charging plug included battery charger circuitry as claimed for the benefit of providing a battery charger that is convenient to a user while also being more user friendly, more pleasing, and improving the reading of the gauges in a useful way as explicitly stated by Wang [par. 0009].

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Sugano [US 2011/0266996] as applied above, and further in view of Morgal et al. [US 2010/0228405].
With respect to claim 27, Pryor and Sugano as applied above disclose sending wireless signals relating to the battery charging operation via the transmitter/receiver but fail to disclose explicitly a signal relating to an interruption of the power supply. 
Morgal teaches further sending a wireless signal responsive to the detection of interruption of power to a battery charger [par. 0173, 0182, 0219-0220].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor to include the signal relating to interruption of power for the benefit of allow quick notification to a user regarding the status of the charging operation no matter the location of the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859